



COURT OF APPEAL FOR ONTARIO

CITATION: Lucas v. Puthon, 2013 ONCA 231

DATE: 20130410

DOCKET: C55706

Sharpe, Gillese and Watt JJ.A.

BETWEEN

Maria Carola Puthon Lucas

Moving Party (Appellant)

and

Andreas Rudolf Puthon and Michaela Edith Puthon

Respondents

R. Truax, for the appellant

No one appeared for the respondent

Heard and released orally: April 8, 2013

On appeal from the order of Justice John R. Belleghem of
    the Superior Court of Justice on June 11, 2012.

APPEAL BOOK ENDORSEMENT

[1]

This appeal dismissed on consent with costs to the respondents fixed at
    $4,000 to each.


